PER CURIAM.
Leslie Wayne Byrd appeals from a district court order dismissing his 42 U.S.C. § 1983 (2000) claims against the State of North Carolina as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B) (2000). The court permitted Byrd to proceed with claims against the other parties. We dismiss the appeal for lack of jurisdiction because the order is not appealable. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain inter*304locutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order here appealed is neither a final order as to all of Byrd’s claims nor an appealable interlocutory or collateral order.
We dismiss the appeal as interlocutory. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.